Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 7/30/2020 and IDS filed on 7/30/2020. Claims 1-6 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakasnishi (U.S. Pub. No. 2003/0001544 A1).

As per claim 1, Nakasnishi discloses:
A management device for an energy storage device, the energy storage device being mounted in a vehicle and configured to supply power to a specific load that consumes power during parking, the management device comprising: 

a circuit board equipped with a processing unit (See Figure 1, i.e. Battery ECU 22 & Figure 2, i.e. cpu , See Para [0051]-[0058] –[Figure 2 illustrate component include microcomputer 227, which apparent mounted on board being the circuit board as cited])) ; 
a resistor that detects a current of the energy storage device (See Figure 1, i.e. resistor 21 & Para [0050], i.e. current detection resistor 21); and
a connecting member that electrically connects the resistor and the circuit board (See Figure 1 & 2, i.e. connecting member 28), wherein the processing unit calculates SOC of the energy storage device based on the current detected by the resistor (See Para [0006], i.e. SOC of a battery…use current sensor, Para [0027], Para [0049]-[0059]), wherein the connecting member includes a signal line and a shield layer that shields the signal line (See Figure 6A, 6B, 6C, See Figure 7A & Para [0072]-[0073] – [From Figure 7A, it is apparent wire 284 & 285 (of connection 28) include outer covering of wire which considered as the shield layer])), 
wherein one end of the signal line is connected to the resistor by welding and joining (See Para [0072], i.e. spot welded), and wherein the other end of the signal line is connected to the circuit board by welding and joining (See Para [0072], i.e. spot welded, See Figure 1, i.e. Battery ECU 22 & Figure 2, i.e. cpu , See Para [0051]-[0058] –[prior art include battery ECU which connect to connection 28, which ECU is circuit board, it is apparent circuit board use soldering for connection, therefore the connection 28 as cited, would be joining and solder]).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasnishi (U.S. Pub. No. 2003/0001544 A1) in view of Ota et al. (U.S. Pat. No. 10,761,142 B2).

As per claim 2, Nakasnishi discloses all of the features of claim 1 respectively as discloses above.
Nakasnishi does not disclose: wherein the energy storage device comprises a lithium ion secondary battery.
However, Ota discloses: wherein the energy storage device comprises a lithium ion secondary battery (See Col 4; Lines 18-30).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Ota into the 

teaching of Nakasnishi because it would reduce complex assembling of battery unit 

(See Col 1; Lines 53-67).






7.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasnishi (U.S. Pub. No. 2003/0001544 A1) in view of Lee et al. (U.S. Pat. No. 11,217,850 B2).

As per claim 3, Nakasnishi discloses all of the features of claim 1 respectively as discloses above wherein Nakasnishi also discloses wherein the other end of the signal line is joined to the circuit board by soldering (See Para [0072], i.e. spot welded, See Figure 1, i.e. Battery ECU 22 & Figure 2, i.e. cpu , See Para [0051]-[0058] –[prior art include battery ECU which connect to connection 28, which ECU is circuit board, it is apparent circuit board use soldering for connection, therefore the connection 28 as cited, would be joining a solder]).
Nakasnishi does not disclose wherein the one end of the signal line is joined to the resistor by laser welding or ultrasonic welding.
However, Lee discloses: wherein the one end of the signal line is joined to the resistor by laser welding or ultrasonic welding (See Col 4; Line 22-31, i.e. laser welding).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Lee into the 

teaching of Nakasnishi because it would strengthen coupling between a circuit and bus 

bar of battery (See Col 1; Lines 35-55).




As per claim 5, Nakasnishi  and Lee discloses all of the features of claim 4 respectively as discloses above wherein Lee also discloses wherein the resistor is accommodated in a case that accommodates the energy storage device (See Figures 2-4 & Col 6; Line 10 to Col 8; Line 32). 

As per claim 6, Nakasnishi discloses all of the features of claim 1 respectively as discloses above wherein Nakasnishi also discloses An energy storage apparatus comprising: the management device according to claim 1; an energy storage device (See Figure 1, i.e. Battery ECU 22 & Figure 2, i.e. cpu , See Para [0051]-[0058]).
Nakasnishi does not disclose a case that accommodates the energy storage device and the management device.
However, Lee discloses: a case that accommodates the energy storage device and the management device (See Figures 2-4 & Col 6; Line 10 to Col 8; Line 32). 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Lee into the 

teaching of Nakasnishi because it would strengthen coupling between a circuit and bus 

bar of battery (See Col 1; Lines 35-55).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851